 In theMatter of GENERALMOTORSCORPORATION,FISHER BODY DIVI-SION-VAN Nuys PLANT,EMPLOYERandINTERNATIONAL BROTHER-HOODOF ELECTRICALWORKERS,LOCAL UNION 11, A. F. OF L.,PETITIONERIn the Matter of GENERAL MOTORS CORPORATION,FISHER BODY DIVI-SION-VAN Nuts PLANT, EMPLOYERandUNITED ASSOCIATION OFJOURNEYMEN & APPRENTICES OF PLUMBING& PIPEFITTERS INDUSTRY,LOCAL No. 250, A.F. L., PETITIONERIn the Matter of GENERAL MOTORS CORPORATION,FISHER BODY DIvi-SION-VAN Nuts PLANT, EMPLOYERandUNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA (UAW-CIO), PETITIONERIn the Matter of GENERAL McSTORS CORPORATION, CHEVROLET DIVISION,EMPLOYERa'ndINTERNATIONAL BROTHLRHOOD OF ELECTRICAL WORK-ERS, LOCAL UNION 11, A. F. OF L., PETITIONERIII the Matter of GENERAL MOTORS CORPORATION, CHEVROLET DIVISION,EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, PETI-TIONERCases Nos. 21-RC-51, 21-RC-104, 21-RC-111, 21-RCD7, and21-RCD5, retpeetivelp.DecidedAugust31, 19418DECISIONDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed, hearings in the above consoli-dated cases 1 were held before a hearing officer of the National LaborIOn March It, 1948, the Regional Director.pursuantto section 203 64 (b) of the Bosun'sRulesand Regulations-Series 5, consolidated the proceedings in Cases Nos 21-RC-51,21-RC-104, and 21-RC-111On the same date, the Regional Director cuncolidated theproceedings in Cases Nos 21-RC-57 and 21-RC-6579 N. L. R. B., No. 43.-341809095-49-vol 7923 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board.The hearing officer's rulings made at the hearingsare free from prejudicial error and are hereby affirmed.2As the petitions in these cases involve identical units of employeesof the Employer engaged in substantially the same work in plantslocated in the same. Region, the Board hereby consolidates the peti-tions in Cases Nos. 21-RC-51, 21-RC-104, 21-RC-111, 21-RC-57, and21-RC-65 3Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of the,National Labor'Relations`Act.2.The labor organizations named below claim to represent em-ployees of the Employer.--3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning. of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner in Cases Nos. 21-RC-51 and 21-RC-57, herein calledthe IBEW, seeks units composed only Hof maintenance electricians,their helpers and apprentices in the Employer's newly establishedFisher Body and Chevrolet Division assembly plants, respectively, atVan Nuys, California.The Petitioner in Case No. 21-RC-111, hereincalled the UAW, seeks a unit composed of all production and mainte-nance employees in the body in white, paint, trim, quality standards,materials, and maintenance departments of the Fisher Body plant,excluding office and clerical employees, professional employees, plantguards, and supervisors. In Case No. 21-RC-65, the UAW seeks aunit ,composed of all production and maintenance employees in theproduction, inspection, materials, traffic, plant engineering, and main-tenance departments of the Chevrolet plant, including leadnien andtimekeepers, but excluding all plant guards, watchmen, office and cler-ical employees, professional employees, and supervisors.The Em-ployer and the International Association of Machinists, herein calledthe TAM, agree that the units sought by the UAW are appropriate,but contend that timekeepers should be excluded from the unit re-quested at the Chevrolet plant.The UAW asserts that the bargaining history of the Employer indi-cates that, in almost every instance,electriciansat its various plants2At the hearing in Case No. 21-RC-104, United Association of Journeymen & Apprentices'of Plumbing & Pipefitters Industry, Local No 250, A F L , lief ein called the Pipe Fitters,without objection,moved forleave to withdrawits petition,without prejudiceThe hear-ing officer reserved ruling thereon for the BoardAs it is clear that no prejudice will resultto any of the other parties,the motion for leave to withdraw is grantedSeeMatter ofAmerican Radiator and Standard Sanitary Corporation,67 N LR B 11353Matter of Bethlehem Transpo, tation Corporation,65 N L R B 605 GENERAL MOTORS CORPORATION343have been bargained for as part of productionand maintenance units:It further urges that the electricians at the -Chevrolet and FisherBody assembly plants, respectively, should not be found to constituteseparateunits.For the reasons fully stated in the recentFordcase.'we believethat the maintenanceelectriciansshould be included,.withthe other production and maintenance employees, in the plant-wideunits established herein.Accordingly, we find that the proposed sep-arate maintenance. electricians units would be inappropriate.We shall:therefore dismiss the petitions filed by the IBEW.The Employer and the IAM oppose the inclusionof timekeepers inthe unit requested by the UAW at the Chevrolet plant.5These time-keepers perform office clerical work exclusively.Their only contactwith production and maintenance employees occurs when they are en-gaged in checking the-presence of the latter at their jobs in the plant'They work-under the supervision of the office supervisor and are nottransferred or promoted to production and maintenance positions.The activities and characteristics of these timekeepers differ from thoseof similar employees who sometimes have been included in productionand maintenance units.°We shall exclude them from the unit.We find that the following groups of employees constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:(a)All production ail maintenance employees in the body in white,paint, trim, quality'stn,iid'ii ds, material-,, and maintenance departmentsof the Employer's Fisher Body plant at Van Nuys, California, exclud-ing office and clerical employees, professional employees, plant guardsand supervisors as defined in the Act.(b)All production and, maintenance employees in the production,inspection, materials, traffic, plant engineering, and maintenance de-partments of the Employer's Chevrolet plant at-Van Nuys, California,including leadmen, but excluding timekeepers, plant guards, watch-men, office and clerical employees, professional employees, and super-visors as defined in the Act.DIRECTION OF ELECTIONS'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secret"Matter of Ford Motor Company (plarywcood Plant).78 N L R B 887 (Mr Reynoldsdissenting)SThe UAW does not desire to include timekeepers in its proposed unit at the FisherBody plant.6 SeeMatter of Northwest Engineering Company,73 N L R. B. 40,Matter of H 0Canfield Company,76 N L R B. 6067Any participant in the elections herein may,upon its prompt request to,and approvalthereof by,the Regional Director, have its nameremovedfrom the ballot. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty,-first Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations--Series 5, among the employees in the units foundappropriate in paragraph 4, above, who were employed during thepay-roll period immediately preceding the date of this Direction ofElections, including employees who did not work during said pay-rollperiod because they were ill or on vacation or-temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, and also excluding employees on strike who are not entitledto reinstatement, to determine in each unit whether they desire to berepresented, for purposes of collective bargaining, by United Auto-mobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO), or by International Association of Machinists, or byneither.ORDERIT IS HEREBY ORDERED that the Pipe Fitters' motion for leave to with-draw its petition in Case No. 21-RC-104 be, and it hereby is, granted,and the case is closed.IT IS FURTHER ORDERED that the petitions filed in Case No. 21-RC-51and Case No. 21-RC-57, respectively, by International Brotherhoodof Electrical Workers, Local Union 11, A. F. of L., be, and they herebyare, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision, Direction of Elections, and Order. '